STONE, Judge,
dissenting.
I would affirm. I cannot say that denial of a continuance of the competency hearing was an abuse of discretion. The court did not preclude the defense from raising the competency issue again, either before or during trial. The hearing had previously been continued and the court did offer to appoint a different expert, albeit not a medical doctor, but defense counsel rejected this solution despite knowing that there had been communication problems and knowing the court’s schedule. There is no proffer as to how more time would have altered the determination as to competency to stand trial despite that fact that the defense continued to receive the benefit of this expert’s advice throughout the pre-trial period and during the trial.
I see no constitutional issue here because the court did, as required by law, appoint the expert to assist counsel. From that point forward, the continuance issue should have been treated the same as if the problem had not involved an appointed expert.